DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to endoscope system, classified in A61B1/00179.
II. Claims 11-17, drawn to multiple use handle of endoscope, classified in A61B1/00045.
III. Claims 18-20, drawn to method of use of apparatus, classified in A61B1/04.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the endoscope can be used for diagnostics testing within the body without being attached to a computer system.
Inventions (I and II) and (III) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process such as the product can be used in procedures outside the scope of medical procedures, it could be used for training, educational purposes and/or industrial applications. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require different field of search and examination considerations (e.g searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) that would put an undue search and examination burden on the examiner if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Ivan Kavrukov on 02/25/2021 a provisional election was made without traverse to prosecute the invention of I, claim 1-10 and 21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference 
Character “3460” have both been used to designate both “computer system” in Fig. 4A, Para [0040] and “sensor” Fig. 4B, para. [0041].
Character “2760” have both been used to designate both “male mating portion” in Fig. 7B and “bendable insert” in Fig. 7A
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The disclosure is objected to because of the following informalities:
Para. [0033], page 11, line 16, “internal storage 2142 such as RAM” the examiner believes that this is a typographical mistake and that the applicant meant to recite “internal storage 2172”
Para. [0050], page 21, “dial 2710” the examiner believes that this is a typographical mistake and that the applicant meant to recite “dial 2210”
Appropriate correction is required.
Claim Objections
Claim 1 objected to because of the following informalities:  
Line 11, “elongated, cannula” the examiner believes that this is a typographical mistake and that the applicant meant to recite “elongated cannula”
.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al.(US 2017/0188795) hereinafter Ouyang in view of Banik et al. (US 2006/0069306).
Regarding Claim 1, Ouyang discloses, An endoscopic system (100, Fig. 1) comprising: a high-definition display (150, Fig.1) and displaying endoscopic images (para. [0066]); and a handheld portion (140, Fig. 1) comprising: a multiple-use handle portion (102, Fig. 5, para. [0021]) having mechanical (320, 322, Fig. 3A-3B) and electrical (310,312, Fig. 3A-3B) couplers for accepting a single-use portion (104, Fig. 3A-3B); and a single-use portion (104, Fig. 4) that includes an elongated, cannula (120, Fig. 1) having a camera module mounted on a distal end (para. [0028], Fig. 11) and having mechanical (320, Fig. 3A-3B)  and electrical (310, Fig. 3A-3B)  couplers on a proximal end configured to releasably couple with said couplers of the multiple-use handle portion (102, Fig. 5) when the handle portion and the single-use portion (104, Fig. 4) are assembled into said handheld portion (para.[0037], [0056],  mechanical connectors 320 and 322, Electrical connectors 310 and 312), the cannula and camera module being configured to rotate around a central longitudinal axis of the cannula (para. [0065], Fig. 9A) relative to the multiple-use handle portion (102, Fig. 5); and a first sensor (1010, Fig. 10A) configured to detect rotational movement or rotational position of the cannula and camera module about the central axis relative to the multiple-use portion (para. [0078], An angle encoder or position sensor, for example positional LEDs 1010 and light sensor ring 1020 provide an electrical signal to an electronic facility in handle 140 or video screen 150 operative to orient an image shown on screen 150 as a function of rotational positions of cannula 120 relative to handle 140).
However Ouyang does not expressly teach that a computer processing system, having a display area of at least 12 inches diagonally in electrical communication with the computer processing system 
Banik teaches, an endoscopy system including a single-use endoscope having a computer processing system (Fig. 2, Para. [0017]) control cabinet 14 is a special-purpose electronic and electromechanical apparatus that processes and manages all system functions, and includes a network-enabled image-processing CPU, a High-definition display (Fig.1, display module 150, Para. [0016], display 12 is any special-purpose or conventional computer display device, such as a computer monitor, that outputs graphical images and/or text to a user). Having a display area of at least 12 inches diagonally in electrical communication with the computer processing for receiving and displaying endoscopic images system (Fig. 1 para. [0028], during operation, live endoscopic video images are provided on display 12 by GUI software application, which processes information from the imaging board 114, and the single-use endoscope 18) and a cable for electrical communication thereof with the computer processing system (14, Fig. 2, control cables).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endoscopy system of Ouyang to substitute the display of Ouyang with remote display, and to utilize a cable, as taught by Banik, to convey images through as electrical cable to a display that is remote from the endoscope to display images. It would have been advantageous to make the combination to provide live endoscopic video images and visual feedback of control parameters to the physician or operator so that an examination of the patient can be completed (Para. [0018]). 
The modified device of Ouyang in view of Banik will hereinafter be referred to as the modified device of Ouyang and Banik.
Additionally it would have been obvious to modify the display of the modified device of Ouyang and Banik to be high definition and 12 inches diagonally, as a device having the claimed relative 
Regarding claim 2, the modified device of Ouyang and Banik teaches the claimed invention as discussed in claim 21, and Banik further teaches, including a third sensor (245, Fig. 4A) configured to detect a position of a selected portion of the handheld portion relative to a selected reference frame (para. [0029], “Suitable environmental sensors 245 include, but are not limited to, pressure, temperature, pH sensors to measure conditions in the patient adjacent the distal tip”).
Regarding claim 3, the modified device of Ouyang and Banik teaches the claimed invention as discussed in claim 2, and Banik further teaches, said third sensor (245, Fig. 4A) comprises one or more sensors (para. [0028], environmental sensors 245 include, but are not limited to, pressure, temperature, pH sensors to measure conditions in the patient adjacent the distal tip) configured to detect a position, in two or more dimensions (Para. [0036]), of said selected portion of the handheld portion relative to one or more of the processing system, the display, and a patient cavity in which said cannula is inserted (Para. [0036], sensor 245 the environmental sensor 245 positioned along the length of the endoscope can measure the depth of insertion of the distal tip of the endoscope, also para. [0020] teaches that processor and servo control unit 108 implement a position-to-rate control that varies the speed that distal tip is moved as a function of position).
Regarding claim 4, the modified device of Ouyang and Banik teaches the claimed invention as discussed in claim 1, and Ouyang and Banik further teaches, comprising a horizontal view maintaining circuit coupled with at least one of said first sensor (Para. [0029], “The endoscope can further include a positional sensor configured to detect rotation between the handle and cannula, and a circuit coupled with the positional sensor and configured to rotate an image on the screen as a function of rotation detected by the position sensor. “ of Ouyang) and said computer processing system (14, Fig. 2, Para. [0017] of Banik) and configured to maintain an image provided by said camera module and displayed at said display (15, Fig. 3A of Ouyang) in a selected orientation relative to the display despite rotation of the single-use portion (104, Fig. 3A of Ouyang) and/or the multiple-use handle portion (102, Fig. 3A, para. [0029] of Ouyang).
Regarding claim 5, the modified device of Ouyang and Banik teaches the claimed invention as discussed in claim 4, Banik further teaches, wherein said computer processing system  (14, Fig. 2, Para. [0017] of Banik) can be user-configured (user interface – 16, Fig.1 of Banik) to selectively turn off said horizontal view maintaining circuit to thereby allow the orientation of said image on the display to change with rotation of at least one said multiply-use handle portion and said single-use portion (para. [0017], “User input device 16 is a hand-held device, either wired to the control cabinet 14 or wireless, that accepts inputs from a human operator via standard push buttons, joysticks, or other activation devices either singularly or in combination to control the operation of single-use endoscopic imaging system 10” of Banik.
Regarding claim 6, the modified device of Ouyang and Banik teaches the claimed invention as discussed in claim 1, and Ouyang and Banik further teaches, in which said single-use portion (104, Fig. 3A of Ouyang) comprises a set of at least two single-use portions including one that has a working channel (122, Fig.2 of Banik) for medical instruments to pass therethrough and is configured for therapeutic use and another that lacks a working channel (para. [0054] of Ouyang) and is configured for diagnostic use. (Para. [0054] of Ouyang).
Regarding claim 7, the modified device of Ouyang and Banik teaches the claimed invention as discussed in claim 1, and Ouyang further teaches, including an insert in the cannula (120, Fig. 1 of Ouyang) of said single-use portion (104, Fig. 1 of Ouyang), which insert is bendable (para. [0053], bent region 122 of Ouyang) by hand and retains a selected bent shape to thereby maintain the cannula in a matching bent shape during a medical procedure using said cannula (para. [0053] of Ouyang).
Regarding claim 21, the modified device of Ouyang and Banik teaches the claimed invention as discussed in claim 1, and Ouyang further teaches, including a second sensor (1040, Fig. 10B) configured to detect rotational movement or rotational position of the multiple-use handle portion about an axis parallel to the central axis relative to the display monitor (para. [0066], “the P-LED 1030 is mounted such that it rotates with cannula 120 and is configured to direct a focused light beam radially inwards towards axis 910 such that its relative rotational position can be detected by light sensor ring 1040.”).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al.(US 2017/0188795) hereinafter Ouyang in view of Banik et al. (US 2006/0069306) hereinafter Banik and in further view of Adair et al. (US 5792045) hereinafter Adair.
Regarding claim 8, the modified device of Ouyang and Banik teaches the claimed invention as discussed in claim 1, and Ouyang further teaches further including a sterile package containing the single-use portion (para. [0037] providing a single-use portion in sterile packaging), 
However Ouyang does not expressly disclose, surgical drape secured to said single-use portion and containing said drape in furled shape and also wherein said surgical drape is configured to unfurl upon opening said surgical package to form a surgical barrier between the handle portion and a patient while said cannula is used in a patient procedure and to furl around and contain said single-use portion after completion of the procedure.
Adair teaches an apparatus and method that is provided for enclosing a non-sterile camera setup comprising a video camera, its trailing cables, and a standard optical connector for use of the unsterile camera setup in the sterile environment of an operating room. The apparatus includes a coupler having a first end for attachment to the unsterile camera setup and a second end for attachment to a sterile endoscope, a sterile drape is positioned over the first end of the coupler and (Abstract). Adair further teaches, surgical drape (12, Fig. 6) secured to said single-use portion (120, Fig. 18) and containing said drape in furled shape (column 3, lines 5 -10) and also wherein said surgical drape (12, Fig. 6) is configured to unfurl upon opening (column 3, lines 5-10), said surgical package to form a surgical barrier between the handle portion and a patient (column 6, line 14-19) while said cannula is used in a patient procedure (Endoscope, E, Fig. 6) and to furl around and contain said single-use portion after completion of the procedure (column 7, Line 18-20)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Ouyang with Adair to utilize the teaching of Adair to include a sterilized surgical drape between the single-use portion and the multiple-use portion,  since using the surgical drape between the two portions would provide a sterile barrier between the endoscope (single-use portion) and the camera setup (multiple-use portion)( (column 6, line 14-19).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al.(US 2017/0188795) hereinafter Ouyang in view of Banik et al. (US 2006/0069306) hereinafter Banik and in further view of Washburn, II et al. (US 2017/0265879) hereinafter Washburn.
Regarding claim 9, the modified device of Ouyang and Banik teaches the claimed invention as discussed in claim 1, but Ouyang and Banik do not expressly disclose a manually operated rotational control on said multiple-use handle portion and a gear set coupling the rotational control to the cannula of the single-use portion through said mechanical connectors of the multiple-use and single-use portions to selectively rotate the cannula about said longitudinal axis relative to the multiple-use handle portion.
Washburn teaches, An integrated clot evacuation device having visualization for use in neurosurgical applications, further include an integrated camera and light for visualizing the interior of the brain and the clot itself. Further, the device is configured to evacuate clots through aspiration and . (Abstract). Washburn further teaches, manually operated rotational control (lever 307, Fig. 12D) on said multiple-use handle portion (Clot evacuation device 300, para. [0174]) and a gear set coupling (309, Fig. 12C) the rotational control (307, Fig. 12D) to the cannula (306, Fig. 12C) of the single-use portion (para.[0128]) through said mechanical connectors (309) of the multiple-use (clot evacuation device) and single-use portions (Cannula) to selectively rotate the cannula about said longitudinal axis relative to the multiple-use handle portion (Para.[0174]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle portion of the device of Ouyang and Banik to include the manual rotational control as taught by Washburn since this modification would allow the operator to rotate the cannula body relative to the visualization element para[0013] the rotation will cause the distal portion to access an area within much larger space para.[0091].
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al.(US 2017/0188795) hereinafter Ouyang in view of Banik et al. (US 2006/0069306) hereinafter Banik and in further view of Gal et al. (US 2015/0305603) hereinafter Gal.
Regarding claim 10, the modified device of Ouyang and Banik teaches the claimed invention as discussed in claim 1, but Ouyang and Banik do not expressly disclose further including a single-use limiter precluding use of the single-use portion in more than one medical procedure.
Gal teaches, camera system may include a fiber optic camera and a video processing console, the camera may include an elongate sheath having a proximal end and a distal end, and the sheath may contain one or more illumination optical fibers and an imaging bundle having at least one fiber optic clad and multiple fiber optic cores. The camera may further include a camera body fixedly attached to the proximal end of the elongate sheath, and the camera body may contain an imaging sensor optically coupled to a proximal end of the imaging bundle and configured to generate image data and an illumination source optically coupled to proximal ends of the illumination fibers. Gal Further (module 112, Fig. 2, para. [0055]) precluding use of the single-use portion (Camera 12, Fig. 1) in more than one medical procedure (para. [0055], “a limit on the number of uses may be stored on memory module 112”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer processing system of the device of Ouyang and Banik to include the module 112 of Gal to limit the number of uses of the single portion (para.[0055]) this will prevent the single use camera from being used beyond its number of rated uses.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JAMAL AL KHATIB whose telephone number is (571)272-8718.  The examiner can normally be reached on Monday -Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        



/AMIR JAMAL AL KHATIB/Examiner, Art Unit 3795